Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response of 3/19/2021 was received and considered.
Claims 2-21 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 5/4/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,661,058 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Wade Kirshy, 73,624, on 5/4/2021.
The application has been amended as follows: 
Please REPLACE ALL CLAIMS with those in the attached Office Action Appendix.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or render obvious the following limitations in combination with the claims as a whole: 
“determining, by the network device using the new information associated with the capabilities of the new network device, that the new network device includes a capability not shared by the grouping of network devices;
deactivating, by the network device, the capability of the new network device not shared by the grouping of network devices; and
transmitting, by the network device, updated grouping data to the new network device and other remaining network devices in the grouping, wherein the updated grouping data includes data generated at least in part from the new information and reflects the deactivated capability of the new network device.”

Further, US 20140050084 A1 to Cheng is cited for teaching alleviating inconsistencies in MTC devices when controlling the devices as a group (¶¶55-58), including deactivating features on UEs not consistent with the group (¶58).  The references to Hirose and Kemmerer et al. are cited for teaching group communication in general, where a group is associated with a common device configuration.  However, the prior art fails to teach the above limitations when considered in combination with the remaining elements of the claims as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841.  The examiner can normally be reached on Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
May 5, 2021